

116 HRES 952 IH: Expressing the sense of the House of Representatives to recognize the resettlement of Southeast Asian refugees, commemorate the contributions of Southeast Asian Americans to the United States, urge the President to halt the deportation of Southeast Asian refugees, and advance equitable policies for Southeast-Asian-American communities.
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 952IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Mr. Lowenthal (for himself, Mr. Smith of Washington, Mr. Rouda, Mr. Vargas, Mr. Bera, Mr. McNerney, Mr. Correa, Ms. Speier, Mr. Cisneros, Ms. Pressley, Mr. Cox of California, Ms. Norton, and Mrs. Watson Coleman) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives to recognize the resettlement of Southeast Asian refugees, commemorate the contributions of Southeast Asian Americans to the United States, urge the President to halt the deportation of Southeast Asian refugees, and advance equitable policies for Southeast-Asian-American communities.Whereas April 17, 2020, marks the 45th year since the Khmer Rouge began its devastating reign in Cambodia, April 30, 2020, marks the 45th anniversary of the fall of Saigon, December 2, 2020, marks the 45th year since the abolition of the Lao monarchy, and May 1, 2020, marks the 45th year since the Hmong, Lao, and other Lao ethnic minorities from Laos began their evacuation from Laos;Whereas 2020 commemorates the 45th year of the beginning of the resettlement of Southeast Asian refugees to the United States; Whereas Southeast Asian Americans comprise more than 3,000,000 individuals in the United States and include the Cham, Hmong, Khmer, Khmer Kampuchea Krom, Khmer Loeu, Khmu, Lahu, Lao, Iu Mien, Montagnards, Phutai, Pnong, Tai Dam, Tai Deng, Tai Lue, and Vietnamese;Whereas the United States intervened in Cambodia, Laos, and Vietnam to prevent the spread of communism in Southeast Asia through direct military interventions and covert and clandestine operations;Whereas the Vietnamese from South Vietnam allied with the United States in opposition to the expansion of North Vietnam until the fall of Saigon on April 30, 1975, and many Vietnamese still suffer lasting trauma from the war, including exposure to Agent Orange and post-traumatic stress disorder;Whereas the Central Intelligence Agency and various different agencies enlisted the Hmong, Lao, and Laotian ethnic groups in Laos as allies to aid United States forces in Southeast Asia, waging a 13-year covert operation called the Secret Wars against the Pathet Lao, Viet Cong, and Northern Vietnamese Army;Whereas the United States heavily bombed Laos, leaving the country as the most heavily bombed country in the world, with over 580,000 bombing missions between 1964 and 1973;Whereas Cambodians assisted United States forces during American operations in Cambodia, including Operation Menu;Whereas the United States dropped 540,000 tons of bombs into Cambodia between 1969 and 1973 against Viet Cong forces located in Cambodia, destabilizing a fragile government, resulting in the rise of the Khmer Rouge, and leading to the genocide of an estimated 2,000,000 Cambodians;Whereas the United States dispersed over 13,000,000 gallons of Agent Orange in Vietnam, 475,000 gallons in Laos, and 40,900 in Cambodia during this era, with many Southeast Asians still impacted by the effects of this toxin;Whereas over 3,000,000 individuals were displaced by war, conflict, and genocide from Cambodia, Laos, and Vietnam;Whereas between 1975 to the mid-2000s, the United States accepted over 1,200,000 Southeast Asians escaping the Vietnam war, persecution in Laos, and Khmer Rouge genocide in Cambodia;Whereas the resettlement of Southeast Asian refugees in the United States typically placed many individuals and families in communities with inadequate financial, long-term resettlement support and many of these individuals and their children languished in severe poverty;Whereas many Southeast Asian refugees have thrived and contributed greatly to the economic, educational, military, political, and social culture of the United States since their resettlement;Whereas despite the success of many Southeast Asian Americans, many still face economic, educational, and linguistic barriers in the United States, in particular, a significant percentage of Cambodian, Hmong, Lao, Vietnamese, and other Southeast Asian Americans endure severe poverty, lack of English proficiency, educational barriers, and unique health disparities as survivors of war and genocide;Whereas the War on Poverty, including the Personal Responsibility and Work Opportunity Reconciliation Act, decreased resources for low-income, refugee, and immigrant communities to transform from generational poverty;Whereas, as survivors of war and genocide, Southeast Asian Americans still face disparate health outcomes, including higher rates of physical, mental, and chronic health challenges, including over 60 percent of Cambodians and a significant number of other Southeast Asian Americans who continue to experience post-traumatic stress disorder;Whereas, as children of the survivors of war and genocide, first and second generation Southeast Asian Americans have intergenerational, compounded trauma that has created poor mental health conditions and education barriers;Whereas the War on Drugs, Violent Crime Control and Law Enforcement Act, expansion of the incarceration system, and over policing of low-income refugee communities resulted in a significant number of Southeast Asian Americans coming into contact with the criminal justice system;Whereas the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 expanded the definition of what type of crime could result in deportation and limited due process protections for immigrants, refugees, and other noncitizens; the Act also allowed the expanded definition to be applied retroactively without proper consideration of an individual’s lived circumstances; Whereas more than 15,000 Southeast Asian Americans, many of whom were refugees, live in the United States with a final order of removal and over 2,000 have been deported since 1998;Whereas many Southeast Asian Americans with a final order of removal are United States residents who are more than 10 years removed from the time of their criminal convictions and have moved on to become pillars of their communities, homeowners, fathers, mothers, caregivers, and tenured employees;Whereas the Trump administration’s approach to deportation breaks up families and, in some cases, the deportees have never lived in their country of origin, do not speak the language of their country of origin, or do not have a living relative in their country of origin;Whereas, in December 2018, a total of 55 members of the House of Representatives and 13 Senators signed onto two separate letters by Representatives Judy Chu and Pramila Jayapal and Senators Mazie Hirono and Kamala Harris to the President, the Department of Homeland Security, and the Department of State urging fiscal restraint in the deportation of Southeast Asian Americans; andWhereas, in December 2018, an additional 22 members of the House of Representatives signed onto a letter to the Department of Homeland Security opposing renegotiations of the bilateral United States and Vietnam memorandum of understanding that would strip deportation protections from Vietnamese Americans who arrived in the United States before July 12, 1995, from deportation: Now, therefore, be itThat the House of Representatives—(1)commemorates the 45 years since Southeast Asian refugees began resettling in the United States;(2)honors the sacrifices made by Southeast-Asian-American communities on behalf of the United States;(3)recognizes the contributions of Southeast Asian Americans to the economic, educational, military, political, and social culture of the United States;(4)opposes the deportation of Southeast Asian Americans who resettled to the United States as refugees from Cambodia, Laos, and Vietnam;(5)urges that President Trump and his administration place an immediate moratorium on the deportation of thousands of Southeast Asian Americans whose crimes occurred more than 10 years ago because the House of Representatives honors these individuals as they hold fast to American values of rehabilitation and the need for second chances;(6)continues to pursue comprehensive policies that ensure equity and justice for Southeast-Asian-American communities, including in education and health; and(7)honors the United States responsibility to refugees, immigrants, and naturalized United States citizens in this community.